Exhibit 10.8

 

To:

MedImmune, Inc.

One MedImmune Way

Gaithersburg, MD 20878

Attn: Mr. Tim Pearson, Vice President Finance and Treasurer

Telephone: (301) 398-4470

Facsimile: (301) 398-9470

From:

Lehman Brothers Inc., acting as Agent

Lehman Brothers OTC Derivatives Inc., acting as Principal

Attention: Andrew Yare – Transaction Management Group

Telephone: (212) 526-9986

Facsimile: (646) 885-9546

 

Re:

Amendment to Issuer Warrant Transaction

 

This amendment (this “Amendment”) is made as of this 26th day of June, 2006,
between Lehman Brothers OTC Derivatives Inc. (“Dealer”), represented by Lehman
Brothers Inc. as its agent, and MedImmune, Inc. (“Issuer”).

 

WHEREAS, Dealer and Issuer are parties to a Confirmation dated as of June 22,
2006 (Reference Number: ____________) (the “Confirmation”) relating to Warrants
issued by Issuer to Dealer, the first scheduled Expiration Date for which is
October 14, 2013;

 

WHEREAS, the parties wish to amend the Confirmation on the terms and conditions
set forth in this Amendment;

 

NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto agree as follows:

 

Section 1. Terms Used but Not Defined Herein. Terms used but not defined herein
shall have the respective meanings given to them in the Confirmation.

 

 

Section 2. Amendment to the Confirmation.

 

 

(a)

The “Premium” under the Confirmation shall be USD53,785,500. For the avoidance
of doubt, the Premium per Warrant set forth in the Confirmation shall remain
unchanged.

 

 

(b)

Annex A to the Confirmation shall be replaced in its entirety with Annex A to
this Amendment.

 

 

Section 3. Effectiveness. This Amendment shall become effective upon execution
by the parties hereto.

 

Section 4. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

 

Section 5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

Section 6. Effectiveness of Confirmation. Except as amended hereby, all the
terms of the Confirmation shall remain and continue in full force and effect and
are hereby confirmed in all respects.

 

1

 

 



 

 

Issuer hereby agrees (a) to check this Amendment carefully and immediately upon
receipt so that errors or discrepancies can be promptly identified and rectified
and (b) to confirm that the foregoing (in the exact form provided by Dealer)
correctly sets forth the terms of the agreement between Dealer and Issuer with
respect to the Transaction, by manually signing this Amendment or this page
hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy via
facsimile to 646-885-9546.

Yours faithfully,

LEHMAN BROTHERS OTC DERIVATIVES INC.

 

 

By:

/s/: Anatoly Kozlov____________

Name: Anatoly Kozlov

Title: Authorized Signatory

 

Agreed and Accepted By:

 

MEDIMMUNE, INC.

 

By:

/s/: Lota S. Zoth_____________

Name: Lota S. Zoth

Title: Senior Vice President and Chief Financial Officer

 



 

 

Annex A

 

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

Number of Warrants

Expiration Date

 

1

287,192

October 14, 2013

2

287,192

October 15, 2013

3

287,192

October 16, 2013

4

287,192

October 17, 2013

5

287,192

October 18, 2013

6

287,192

October 21, 2013

7

287,192

October 22, 2013

8

287,192

October 23, 2013

9

287,192

October 24, 2013

10

287,192

October 25, 2013

11

287,192

October 28, 2013

12

287,192

October 29, 2013

13

287,192

October 30, 2013

14

287,192

October 31, 2013

15

287,192

November 1, 2013

16

287,192

November 4, 2013

17

287,192

November 5, 2013

18

287,192

November 6, 2013

19

287,193

November 7, 2013

20

287,193

November 8, 2013

21

287,193

November 12, 2013

22

287,193

November 13, 2013

23

287,193

November 14, 2013

24

287,193

November 15, 2013

25

287,193

November 18, 2013

26

287,193

November 19, 2013

27

287,193

November 20, 2013

28

287,193

November 21, 2013

29

287,193

November 22, 2013

30

287,193

November 25, 2013

 

 

 

 

 

 